DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102 as being anticipated by Nilsson et al. (U.S. 4379461) [hereinafter Nilsson].
Nilsson teaches in Fig. 1 a temperature detecting device, comprising:
a bearing support (6, 7, 8, 1), a first end (post end) of the bearing support being fixed during measurements;
a temperature detector 4, provided on a second end of the bearing support;
a moving component (the arm that is in angle/ hinge joint with the arm 6 in Fig. 1), configured to be connected with the bearing support,
wherein the second end (hinge joint) of the bearing support is movable with respect to the first end under driving of the moving component (the arm that is in angle with the arm 6).
The part / arm 6 of the bearing member is also retractable/ telescopic due to its movement up/ down along the post end 8.
The bearing member comprising a first support 7 that is being fixed during measurements.
For claim 6: Nilsson is teaching a bearing base 1.
For claim 7: sliding member 9 is acting as a control member to control the movement under driving/ moving the device, thus, moving component.
Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102 as being anticipated by Rudlaff (U.S. 7267481).
Rudlaff discloses in Figs. 1, 2 a temperature detecting device, comprising:
a bearing support (12, 24, 26, 16) a first end 12, 24 of the bearing support being fixed;
a temperature detector 40 (Fig. 3), provided on a second end of the bearing support;
a moving component 30, configured to be connected with the bearing support,
wherein the second end 16 of the bearing support is movable with respect to the first end 66 under driving of the moving component 30.
For claim 2: the bearing support includes a rotating member (rotating around axis 25) 14 and a telescoping member (28, 26, 16, 14)
For claim 4: a telescopic member (28, 26, 16, 14) coupled to a first support  (fixed) 24 the temperature detector 41 is attached to the second end 16 of the telescopic member.
For claim 5: the moving component is coupled to the telescoping member and  moving under a driving force, while the telescoping member is extendable and its second end is rotatable with respect to the first support 24.
Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Marsh et al. (U.S. 20170052070) [hereinafter Marsh].
Marsh discloses in Fig. 2 a temperature detecting device, comprising:
a bearing support (64, 66, 68), a first end 66 of the bearing support being fixed;
a temperature detector /camera, provided on a second end of the bearing support;
a moving component 12, configured to be connected with the bearing support,
wherein the second end (68) of the bearing support is movable with respect to the first end 66 under driving of the moving component 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (U.S. 4379461) [hereinafter Nilsson] in view of Chang et al. (U.S. 11069547).
Nilsson discloses the device as stated above. 
For claim 2: Nilsson teaches that the part / arm 6 of the bearing member is also retractable/ telescopic due to its movement up/ down along the post end 8. The second moveable end bearing the temperature sensor.
Nilsson does not explicitly teach all the limitations of claim 2.
Chang discloses in Fig. 4A a device in the field of applicant’s endeavor and teaches that a joint between two arms (464 and 467) could be rotational to allow the arms to rotate.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace a hinge joint or Nilsson with a rotational joint, as taught by Chang, so as to increase a freedom of motions of the arm, thus, allow more movement and more accurate temperature measurements along the surface of interest.
Allowable Subject Matter
Claims 3, 8-20 are objected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             September 14, 2021